Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 13, 15, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al (CN103009763 machine translated).
As to claims 12 and 20, Fang is directed to moisture absorption quickly dried fabric and production method.  Fang provides a single parent single anti-hygroscopic quick-drying fabric, wherein the front of the fabric is hydrophobic, the reverse is hydrophilic and has discontinuous water-repellent areas (water-repellent spots), and the interior of the fabric is hydrophilic.  
Fang teaches the front surface of the fabric is hydrophobic and the back surface is hydrophilic with discontinuous water repellency regions.  Fang teaches if the fabric is a unidirectional sweat fabric for moisture absorption rapidly, wear dry and comfortable functional fabric.  Fang teaches the back surface (reverse side) has aqua refusing regions (hydrophobic regions) that are preferably 50-80% and the hydrophilic regions are 50-20% [0014].  Fang teaches the water repellent treatment is provided by printing 
Fang teaches it is desirable to produce a fabric that does not present wet marks on the front of the fabric and absorb the sweat of the human body [0005].  Fang teaches the front of above-mentioned fabric provided by the present invention is hydrophobicity (it can be achieved by coating or printing the water repellent slurry on the front side).  Wet marks on the surface due to sweat absorption; on the reverse side of the fabric is hydrophilic which can absorb and diffuse moisture and sweat; the reverse side of the fabric has a proportion of water repellent area (formed by printing or coating water repellent paste) which prevent the fabric from sticking to the skin after the wearer sweats [0010].  Based on the disclosure the front side of continuous hydrophobic coating is on the exterior and the reverse side of hydrophilic and hydrophobic regions is on the skin side.  
Note that the claimed first side fabric is next to the skin and comprises one or more first regions of hydrophobic material and one or more second regions of hydrophilic material.  The first side fabric claims is equivalent to Fang’s printed side that is back side of the fabric.  The back side of the fabric of Fang is next to the skin.  The claimed second side surface is a single region comprising solely hydrophobic material and equated with the front side, exterior side, of Fang’s fabric. 
As to claim 13, Fang teaches the process of applying the water repellent hydrophobic material by coating on the front side and baking at 150C for 3 minutes and this is equated with forming the single region on the second side of the textile as 
As to claim 15, Fang teaches printing, e.g. rotary screen printing [0040] of the hydrophobic material which is equated with screen printing as claimed. The water repellent material can be paraffins, silicone resins, fluorocarbon polymer [0024]. 
As to claim 16, Fang teaches the hydrophobic material is coated and carried out on all areas of the front of the fabric, while the printing is on the back of the fabric. [0020].
As to claim 17, Fang teaches the hydrophobic materials are the same as both are described to be the same list of materials in paragraph [0022].
As to claim 19, Fang teaches the fabric is a cotton with good hydrophilicity before coating [0039].

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 9, 10, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (CN103009763 machine translated) as evidenced by Loyan et al (WO2017013232 cited as US 2018/0179701). 
As to claim 1, 14 and 18, Fang is directed to moisture absorption quickly dried fabric and production method.  Fang provides a single anti-hygroscopic quick-drying fabric, wherein the front of the fabric is hydrophobic, the reverse is hydrophilic and has discontinuous water-repellent areas (water-repellent spots), and the interior of the fabric is hydrophilic.  
Fang teaches the front surface of the fabric is hydrophobic and the back surface is hydrophilic with discontinuous water repellency regions.  Fang teaches if the fabric is a unidirectional sweat fabric for moisture absorption rapidly, wear dry and comfortable functional fabric.  Fang teaches the back surface (reverse side) has aqua refusing regions (hydrophobic regions) that are preferably 50-80% and the hydrophilic regions are 50-20% [0014].  Fang teaches the water repellent treatment is provided by printing treatment such as screen printing, roller printing, flat screen printing, foam printing, 
Fang teaches it is desirable to produce a fabric that does not present wet marks on the front of the fabric and absorb the sweat of the human body [0005].  Fang teaches the front of above-mentioned fabric provided by the present invention is hydrophobicity (it can be achieved by coating or printing the water repellent slurry on the front side).  Wet marks on the surface due to sweat absorption; on the reverse side of the fabric is hydrophilic which can absorb and diffuse moisture and sweat; the reverse side of the fabric has a proportion of water repellent area (formed by printing or coating water repellent paste) which prevent the fabric from sticking to the skin after the wearer sweats [0010].  Based on the disclosure the front side of continuous hydrophobic coating is on the exterior and the reverse side of hydrophilic and hydrophobic regions is on the skin side.  
Note that the claimed first side fabric is next to the skin and comprises one or more first regions of hydrophobic material and one or more second regions of hydrophilic material.  The first side fabric claims is equivalent to Fang’s printed side that is back side of the fabric.  The back side of the fabric of Fang is next to the skin.  The claimed second side surface is a single region comprising solely hydrophobic material and equated with the front side, exterior side, of Fang’s fabric. 
Fang is silent with regard to the first regions and the second regions on the inner surface are in direct contact with the single region of the outer surface. Fang is silent with regard to the depth of penetration of the hydrophobic coatings/printing.  When a prior art teaches the same materials, same method of making and same function of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide for connecting hydrophobic regions motivated to produce a fabric that does not provide wetness on the outer surface.
In the alternative, evidence that it is known to control the depth of the coating/printing is found in Loyan. 
Loyan is directed to a fabric with moisture management properties with a pattern of hydrophobic areas comprising at least one hydrophobic agent provided at least on the first side of the fabric.  Loyan teaches at least one hydrophilic agent which is provided in a pattern on at least some regions of said first side of the fabric, whereby said first side has a pattern of hydrophobic areas and a pattern of hydrophilic areas to transfer the moisture from the first side to the second side (ABST).
Loyan teaches the present invention is a fabric that has a first side, a second side and a body extending from said first side to said second side.  Loyan teaches at least one hydrophobic agent, which is provided at least on said first side of said fabric, as a pattern of hydrophobic areas. Loyan teaches the fabric comprises at least one hydrophilic agent, which is provided on at least some regions of said first side of the 
Loyan teaches the side of the fabric which will be the one in contact with the user's skin, comprises a plurality of different areas.  Loyan teaches some of said areas are provided with at least one hydrophobic agent, and other areas are provided with at least one hydrophilic agent but with no hydrophobic agent, i.e. they are free from hydrophobic agents [0020]. Loyan teaches the fabric stays cool and dry [0014].
Loyan teaches hydrophobic regions on the inner surface of the fabric can be in a pattern.  The patterns as shown in Fig. 3a-3c and 4a and 4b show the hydrophobic regions 14 or 16 are surrounded by the hydrophilic regions 17.
Loyan teaches the hydrophobic areas 16 extend from a first side 11 into said body 13 of the fabric 1 for a depth D.  Depth D can range from 5% to 95% with a most preferred depth of about 50% [0111]. 
If the depth of the hydrophobic regions is 50% and the hydrophobic coating is applied on both sides, then the hydrophobic regions would be in direct contact with each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an inner fabric surface with hydrophobic and hydrophilic regions motivated to provide a fabric that stays cool and dry.
As to claim 2, Fang teaches the fabric is for use as to wear and remove moisture from perspiration from the skin, which would be a type of garment as a person is wearing it [0005] and [0010].

As to claim 9, Fang is silent with respect to the hydrostatic pressure of the hydrophobic material on the outer surface.  As Fang teaches the same materials and structure as claimed, it is reasonable to presume the water repellent hydrophobic material on the outer surface inherently provides the claimed property of hydrostatic pressure. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02 It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a hydrophobic water repellent coating motivated to repel water.
As to claim 10, Fang teaches the hydrophobic materials are the same as Fang describes the material to be the same list of materials in paragraph [0022].
As to claim 11, Fang teaches the fabric is hydrophilic as noted in [0039] wherein Fang teaches the cotton fabric must have good hydrophilicity.  Fang teaches the outer surface has a hydrophobic water repellent coating and the inner surface has a printed pattern of water repellent hydrophobic material.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (CN103009763 machine translated) as evidenced by Loyan et al (WO2017013232 cited as US 2018/0179701) and in further view of Chung et al (US 2011/0104448).
As to claims 3, Fang teaches a pattern printed on the fabric but is not specific with respect to the pattern.
Chung is directed to a unilateral sweat-absorbing quick-drying fabric.  The fabric includes a hydrophilic base having an inner surface and an outer surface and a plurality of hydrophobic patterns embedded in the inner surface.  The hydrophilic base includes fiber material, and the hydrophobic patterns are configured to transfer sweat absorbed by the hydrophilic base from the inner surface to the outer surface by unilateral capillary action.  Chung teaches the pattern in Fig. 2 and 4 where the hydrophobic regions, 18 or 44, are surrounded by the hydrophilic base regions 14 or 42.

    PNG
    media_image1.png
    698
    564
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    379
    390
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a pattern where the hydrophilic regions surround the hydrophobic regions motivated to produce a moisture management fabric where the hydrophobic regions transfer sweat from the hydrophilic base by capillary action.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (CN103009763 machine translated) as evidenced by Loyan et al (WO2017013232 cited as US 2018/0179701) and in further view of White et al (US 2014/0109282).  
As to claims 4 and 5, Fang teaches a pattern printed on the fabric but is not specific with respect to the pattern.
White is directed to a fabric having improved diffusion moisture capability and garments made therefrom.  White teaches a fabric with a defined pattern of hydrophobic and hydrophilic regions in the fabric.  The defined pattern is configured so that the hydrophilic regions are all in communication or interconnected so that moisture, such as perspiration, can wick not only from the inner to the outer surface of the fabric but also throughout the surface of the fabric and in several directions on the fabric so that the surface area of the wetted hydrophilic regions increases (ABST).
White teaches a garment G may be an active wear shirt as depicted in FIG. 1. The garment is treated with a composition in a pre-defined continuous pattern 10. The treatment produces relatively hydrophobic regions 12 and relatively hydrophilic regions 14.  White defines the term "hydrophobic" means having an aversion to or a very limited ability to absorb water and/or perspiration/sweat, as more pertinent to active wear. The term "hydrophilic" means having a high affinity for or a high ability to absorb water and/or perspiration. The two regions 12 and 14 have hydrophilic and hydrophobic characteristics relative to each other so that perspiration is drawn to the hydrophilic regions 14 over the hydrophobic regions 12 even if the so-identified hydrophobic regions have some ability to absorb water/perspiration [0011].
White teaches the hydrophilic region 14 of the pattern 10 is sized so that over half, and preferably about 60%, of the surface area of the garment G is hydrophilic, i.e., 
The hydrophilic regions 14 surround the hydrophobic region 12.  
White teaches a lattice pattern.

    PNG
    media_image3.png
    545
    548
    media_image3.png
    Greyscale

.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (CN103009763 machine translated) in view of Loyan et al (WO2017013232 cited as US 2018/0179701). 
As to claims 7 and 8, Fang is silent with respect to the depth of the hydrophilic material and the one or more second hydrophobic regions.  As Fang teaches the fabric prevents wetness on the outer surface of the fabric, it is presumed that the depth of the hydrophobic regions is sufficient.
Loyan teaches the hydrophobic areas 16 extend from a first side 11 into said body 13 of the fabric 1 for a depth D.  Depth D can range from 5% to 95% with a most preferred depth of about 50% [0111]. 
If the depth of the hydrophobic regions is 50% and the hydrophobic coating is applied on both sides, then the hydrophobic regions would be in direct contact with each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an inner fabric surface with hydrophobic and hydrophilic regions motivated to provide a fabric that stays cool and dry and an outer surface that does not appear wet.

Terminal Disclaimer
The terminal disclaimer filed on 10/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10640915 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s amendments and arguments, with respect to the 35 USC 103 rejection over Lin in view of Fang of claims 1-20 have been fully considered and are persuasive and the rejection is withdrawn.  Upon further consideration, new ground(s) of rejection is set forth under 35 USC 102 over Fang of claims 12, 13, 15, 16, 17, 19 and 20; 35 USC 103 over Fang as evidenced by Loyan of claims 1, 2, 6, 9-11, 14 and 18; 35 USC 103 over Fang as evidenced by Loyan and in view of Chung of claim 3, White of claim 4 and 5; and Fang in view of Loyan of claims 7 and 8.
The office action is being made NON-FINAL in view of the new grounds of rejection.
Applicant’s arguments are persuasive that Lin teaches the reverse fabric to Fang wherein Lin has a hydrophobic side next to the skin and moves moisture from the interior to the exterior and Fang has the hydrophobic side on the outer surface and prevents the liquid from showing wetness on the exterior.  The claims require the hydrophobic side on the outer surface and the claimed fabric prevents wetness from showing on the outer surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759